ORDER
PER CURIAM.
Scott Fitsimmons appeals the judgment and sentences entered upon his convictions by a jury of twelve counts of stealing by deceit, Section 570.030 RSMo 1994.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).